DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/KR2018/004719 filed April 4th, 2018, which claims the benefit of priority from application KR10-2017-0092826 filed July 21st, 2017.
Information Disclosure Statement
The information disclosure statement filed 1/16/2020 has been considered. 
Specification
The disclosure is objected to because of the following informalities:
  Page 7 line 6 should recite the probe as reference element 30
Page 8 line 2 should recite the control unit as reference element 40
Page 9 lines 2, 3, 6, 8, and 21 should recite the probe as reference element 30
Page 9 lines 7 and 9 should recite the adapter as reference element 20
Page 10 line 5 should recite the control unit as reference element 40
Page 11 lines 22 and 25 should be amended such that “controller 40” reads “control unit 40”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claims 1 and 9, lines 12 and 15 respectively, the limitation “control unit” has been interpreted under 112(f) as a means plus function limitation even though the word “means” is not explicitly used. The limitation includes a combination of a non-structural term “control unit” and functional language “configured to control the radiofrequency generator” without reciting sufficient the structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: There does not appear to be a corresponding structure described in the specification. 
The term(s) “configured to” and “adapted to” and “configured such that” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the probe…transmits a probe identifier”. It is unclear how the probe is transmitting the probe identifier because there is no corresponding or inherent structure in the probe that is capable of transmitting data or signals. Examiner notes that claim 3 contains a microprocessor within the probe that performs the storing and transmitting of the 
Claim 2 inherits the same deficiency. 
Claim 2 recites “an inclined portion...of the probe away from the adaptor in a longitudinal direction of the probe so that the probe can be easily operated when it is inserted into the mouth of the user”. It is unclear what the phrase “easily operated” means in the context of the claim. What is the metric for the degree of ease in use of the device? The degree of ease of use is a subjective term to each individual user, which renders the claim indefinite. 
Claims 3-8 inherit the same deficiency. 
Claim 9 recites “the oral probe or the vaginal probe…transmits a probe identifier. It is unclear how the probe is transmitting the probe identifier because there is no corresponding or inherent structure in the probe that is capable of transmitting.
Claim limitation “a control unit” in claims 1 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent on the corresponding structure for this limitation and there is no concrete linkage of this component to any well established structural component that is well known in the art. Thus, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In order to expedite prosecution, examiner has interpreted the “control unit” to be a generic processor, microprocessor, controller, or microcontroller. 
Claims 2-8 inherit this deficiency of claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pasche et al. (US 2010/0042168 A1) herein after Pasche in view of Park (KR 2004503360000: referenced to by machine translation from Korean Patent office in attached document KR_2004503360000.pdf).
Regarding claim 1, Pasche teaches a radiofrequency oral therapeutic device (Para [0019] “FIG. 1 shows an exemplary casing structure for the electronic circuit shown in FIG. 2, an applicator 13 (exemplified as a probe suitable for being placed in the mouth of a patient)” and Para [0051] “low energy RF electromagnetic emission to be applied to a subject through comprising: a radiofrequency generator configured to generate a radiofrequency current (Para [0041] “Dotted line block 29, entitled CONTROLLABLE GENERATOR, includes DDS modulation frequency generator 31 and carrier signal oscillator 32”); an adaptor connected to the radiofrequency generator via a cable (Para [0032] “Probe 13 is connected to an electromagnetic energy emitter (see also FIG. 2), through coaxial cable 12 and impedance matching transformer 14”and fig. 1 port 12A attaches coaxial cable to probe and the application system); a probe (probe 13) configured to apply the radiofrequency current transferred from the radiofrequency generator through the adaptor and configured to be detachably coupled to the adaptor (fig. 1 detachable cable 12A from housing), to an intraoral skin of a user (Para [0032] “Probe 13 is connected to an electromagnetic energy emitter (see also FIG. 2), through coaxial cable 12 and impedance matching transformer 14”); and a control unit configured to control the radiofrequency generator (fig. 2 microprocessor 21), but Pasche does not explicitly disclose the probe is configured to be detachably coupled to the adapter; and wherein the probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID.
However, in a similar radiofrequency probe applicator, Park discloses a probe configured to be detachably coupled to the adaptor (Page 10: “connected probes (100,200) in the probe (100) for the treating for prostate and the state where the treatment for urinary incontinence probe (200) altogether the connection (the meaning itis not connected at a time but two probes are selectively connected)”); and wherein the probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID (Page 14: “Moreover, the circuit (130) includes the identification signal generation circuit (165) consisting of the active circuit element informing the identification state (the state where the probe for the treating for prostate is connected to other words, the integration terminal) in the main body.: Examiner has interpreted the probe ID to be the identification state detected by the circuit. And Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral device of Pasche with the detachable probe and wherein the probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID as disclosed by Park as a way for the device to be multiplexed and capable of treating different areas in the body without the need for constant programming.
Regarding claim 9, Pasche teaches a radiofrequency oral therapeutic device (Para [0019] “FIG. 1 shows an exemplary casing structure for the electronic circuit shown in FIG. 2, an applicator 13 (exemplified as a probe suitable for being placed in the mouth of a patient)” and Para [0051] “low energy RF electromagnetic emission to be applied to a subject through applicator or probe 13”) comprising: a radiofrequency generator configured to generate a radiofrequency current (Para [0041] “Dotted line block 29, entitled CONTROLLABLE GENERATOR, includes DDS modulation frequency generator 31 and carrier signal oscillator 32”); an adaptor connected to the radiofrequency generator via a cable (Para [0032] “Probe 13 is connected to an electromagnetic energy emitter (see also FIG. 2), through coaxial cable 12 and impedance matching transformer 14”and fig. 1 port 12A attaches coaxial cable to probe and the application system); an oral probe (fig. 1 probe 13) configured to be detachably coupled to the adaptor (fig. 1 Examiner has interpreted the coaxial cable to be capable of being detachable from port 12A) and to apply the radiofrequency current, transferred from the radiofrequency generator through the adaptor, to an intraoral skin of a user (Para [0032] “Probe 13 is connected to an electromagnetic energy emitter (see also FIG. 2), through coaxial cable 12 and impedance matching transformer 14” and Para [0019] “an applicator 13 (exemplified as a probe suitable for being placed in the mouth of a patient)”), and a control unit configured to control the radiofrequency generator (fig. 2 microprocessor 21,  but does not explicitly teach a vaginal probe configured to be detachably coupled to the adaptor and to apply the radiofrequency current, transferred from the radiofrequency generator through the adaptor, to an intravaginal skin of a user; wherein the adaptor is detachably coupled to any one of the oral probe and the vaginal probe, the oral probe or vaginal probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID.
However, Park discloses a vaginal probe configured to be detachably coupled to the adaptor (Page 10: “connected probes (100,200) in the probe (100) for the treating for prostate and the state where the treatment for urinary incontinence probe (200) altogether the connection (the meaning itis not connected at a time but two probes are selectively connected)”) and to apply the radiofrequency current, transferred from the radiofrequency generator through the adaptor, to an intravaginal skin of a user (Page 13: “controller (60) the power does to the major function controlling their driving state (the heater, the vibrational body etc) with being the cable (50) electrically connected to the treatment for urinary incontinence probe (200) to the intermediation and supplying the power to each probe with wherein the adaptor is detachably coupled to any one of the oral probe and the vaginal probe (Page 10: “connected probes (100,200) in the probe (100) for the treating for prostate and the state where the treatment for urinary incontinence probe (200) altogether the connection (the meaning itis not connected at a time but two probes are selectively connected)”), the oral probe or vaginal probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID (Page 14: “Moreover, the circuit (130) includes the identification signal generation circuit (165) consisting of the active circuit element informing the identification state (the state where the probe for the treating for prostate is connected to other words, the integration terminal) in the main body.: Examiner has interpreted the probe ID to be the identification state detected by the circuit. And Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral device of Pasche a vaginal probe configured to be detachably coupled to the adaptor and to apply the radiofrequency current, transferred from the radiofrequency generator through the adaptor, to an intravaginal skin of a user; wherein the adaptor is detachably coupled to any one of the oral probe and the vaginal probe, the oral probe or vaginal probe is connected to the control unit through the adaptor and transmits a probe identifier (ID), and the control unit controls the radiofrequency generator based on the probe ID as disclosed by Park as a way for the device to be multiplexed and capable of treating different areas in the body without the need for constant programming.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pasche in view Park, as applied to claim 1 above, and further in view of Alinsod et al. (US 2016/0263389 A1) herein after Alinsod.
Regarding claim 2, Pasche in view of Park disclose the RF oral therapeutic device of claim 1, but do not explicitly disclose wherein the probe comprises an inclined portion that is formed at a location 1/2 to 2/3 of an overall length of the probe away from the adaptor in a longitudinal direction of the probe so that the probe can be easily operated when it is inserted through a mouth of the user.
However, in a similar probe device for RF treatment, Alinsod discloses wherein the probe comprises an inclined portion that is formed at a location 1/2 to 2/3 of an overall length of the probe away from the adaptor in a longitudinal direction of the probe (Para [0035] “The curved Interior Portion 1 may follow natural vaginal curves. The curved Interior Portion 1 may provide a comfortable shape to a user and fig. 1 depicts the curve of the device within ½ to 1/3 of the length of the probe) so that the probe can be easily operated when it is inserted through a mouth of the user (In light of the 112(b) rejection presented above and due to the intended use of the probe, examiner respectfully submits that this shape would also provide ease of access into a multitude of human orifices, including the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral therapeutic device of Pasche in view of Park to further include wherein the probe comprises an inclined portion that is formed at a location 1/2 to 2/3 of an overall length of the probe away from the adaptor in a longitudinal direction of the probe so that the probe can be easily operated when it is inserted . 
Claims 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pasche in view Park and Alinsod, as applied to claim 2 above, and further in view of Moon (US 2018/0161575 A1).
Regarding claim 3, Pasche in view of Park and Alinsod disclose the RF oral therapeutic probe of claim 2, and further disclose a microprocessor configured to store the probe ID and to transmit the probe ID to the control unit through the adaptor when power is applied (Park: Page 14: “Moreover, the circuit (130) includes the identification signal generation circuit (165) consisting of the active circuit element informing the identification state (the state where the probe for the treating for prostate is connected to other words, the integration terminal) in the main body), but does not explicitly disclose a metal plate configured to come into direct contact with the intraoral skin of the user and to apply the radiofrequency current; a temperature sensor configured to measure temperature of the metal plate.
However, in a similar RF probe device discloses a metal plate configured to come into direct contact with the intraoral skin of the user and to apply the radiofrequency current (Para [0061] “A probe electrode pad 210 through which an electric current transferred through the electric wire from the probe connection terminal 190 flows is formed on the outside surface of the probe 200); a temperature sensor configured to measure temperature of the metal plate
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral therapeutic device of Pasche in view of Park and Alinsod to further include a metal plate configured to come into direct contact with the intraoral skin of the user and to apply the radiofrequency current; a temperature sensor configured to measure temperature of the metal plate as disclosed by Moon as a way to monitor the probe temperature to ensure that damage to treated and surrounding tissue is minimized (Moon Para [0065]). 
Regarding claim 4, Pasche in view of by Park, Alinsod, and Moon further discloses wherein the control unit automatically changes a therapeutic mode based on the probe ID transmitted from the microprocessor (Park: Page 14: “Moreover, the circuit (130) includes the identification signal generation circuit (165) consisting of the active circuit element informing the identification state (the state where the probe for the treating for prostate is connected to other words, the integration terminal) in the main body.”).
Regarding claim 6, Pasche further teaches wherein the therapeutic mode is configured such that at least any one of frequency, a pulse shape, and temperature is set therein (Para [0051] “The control information stored in application storage device or computer 52 specifies various controllable parameters of the modulated low energy RF electromagnetic emission to be applied to a subject through applicator or probe 13. Such controllable parameters include…the frequency and amplitude of the carrier, the amplitudes and frequencies and wave forms of the modulation of the carrier.”)
Regarding claim 7, Pasche further teaches wherein the control unit transmits a control signal corresponding to the therapeutic mode to the radiofrequency generator, and the radiofrequency generator generates a radiofrequency current corresponding to the control signal and transmits the radiofrequency current to the probe through the adaptor (Para [0040] “microprocessor 21 functions to control controllable electromagnetic energy generator circuit 29 to produce a desired form of modulated low energy electromagnetic emission for application to a subject through applicator or probe 13”).
Regarding claim 8, Pasche in view of Park, Alinsod, and Moon further disclose wherein the microprocessor of the probe transmits the measured temperature of the metal plate to the control unit at predetermined periods while measuring the temperature by using the temperature sensor (Moon: Para [0064] “the MCU 140 controls the operation of the heat generation output circuit 170 so that it outputs a heat generation signal that enables a temperature sensed by the temperature sensor 220 to be maintained at a predetermined proper temperature”), and the control unit compares the received temperature with a preset threshold value and transmits a control signal adapted to stop operation of the radiofrequency generator when the received temperature exceeds the preset threshold value (Moon: Para [0065] “if a temperature measured by the temperature sensor 220 of the probe 200 exceeds a predetermined proper intravaginal temperature by a specific tolerance, the MCU 140 controls the operation of the heating unit 230 of the probe 200 by controlling the heat generation output circuit so that the predetermined proper intravaginal temperature is maintained”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral therapeutic device of Pasche in view of Park and Alinsod, and Moon as presented above to further include wherein . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pasche in view of Park, Alinsod, and Moon as applied to claim 3 above, and further in view of Chin et al. (US Patent 5,425,375) herein after Chin.
Regarding claim 5, Pasche in view of Park, Alinsod and Moon disclose the RF oral therapeutic device of claim 3, but do not explicitly disclose the microprocessor further comprises memory configured to record information, indicating that the probe has been used, when the radiofrequency current is applied from the radiofrequency generator; and when power is applied, the microprocessor, after transmitting the probe ID, checks the memory and transmits a signal indicating whether or not the probe has been used to the control unit.
However, Chin discloses in a similar RF probe device, the microprocessor further comprises memory configured to record information, indicating that the probe has been used, when the radiofrequency current is applied from the radiofrequency generator (Column 2 lines 30-32 “catheter probe 22 includes at least one memory device or memory means permanently attached thereto for recording usage of the probe”); and when power is applied, the microprocessor, checks the memory and transmits a signal indicating whether or not the probe has been used to the control unit (Column 3 lines 8-17 “Microprocessor 43 and clock 46 are included within the evaluation means for determining the number of sustained one-time uses of catheter probe 22. In general, microprocessor 43 compares the time at which sensor 37 detects electrical energy being supplied to catheter probe 22 against the time sensor 37 previously detected electrical energy being supplied to probe 22. Microprocessor records a usage cycle for catheter probe 22 every time the catheter probe is activated and operated following a predetermined period of six hours”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the RF oral therapeutic device of Pasche in view of Park, Alinsod, and Moon to further include the microprocessor further comprises memory configured to record information, indicating that the probe has been used, when the radiofrequency current is applied from the radiofrequency generator; and when power is applied, the microprocessor, after transmitting the probe ID (as disclosed in Park), checks the memory and transmits a signal indicating whether or not the probe has been used to the control unit as disclosed by Chin as a way to monitor the probe usage so that a new probe can be used when necessary to prevent from using a damaged or defective probe. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson et al. (US 2007/0293918 A1) relates to a stimulation system that identifies the type of probe being attached to the control module and delivers stimulation based on the probe.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792